DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2021 and 5/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakamoto et al. (JP H09-056131; IDS).
In claim 1, Sakamoto discloses a stator (Fig. 1-6) for a rotary electric machine, the stator  comprising: a stator core (3) comprising a tube wall (3) and a hollow portion (inner radial portion of 3); and a winding assembly (1) disposed in the hollow portion and comprising: a first winding group (1a, 1b, 1c) comprising a plurality of winding units (1a, 1b, 1c), wherein the plurality of winding units (1a, 1b, 1c) of the first winding group are disposed side by side on an inner side of the tube wall (3) and collaboratively define an outer layer (illustrated in Fig. 1-2); and a second winding group (1d, 1e, 1f) comprising a plurality of winding units (1d, 1e, 1f), wherein the plurality of winding units (1d, 1e, 1f) of the second winding group (1d, 1e, 1f) are disposed side by side on an inner side of the outer layer (radially inward) and collaboratively define an inner layer (illustrated in Fig. 1-2), wherein each of the winding units (1d, 1e, 1f) at the inner layer is adjacent to two of the winding units (1a, 1b, 1c) at the outer layer, wherein any one of shadows of the winding units (1d, 1e, 1f) at the inner layer projected on the tube wall (3) is partially overlapped with shadows of the two adjacent winding units (1a, 1b, 1c) at the outer layer projected on the tube wall (3), and a number of turns of the winding units of the first winding group (1a, 1b, 1c) is equal to or greater than a number of turns (N; [0009]) of the winding units of the second winding group (1d, 1e, 1f).
In claim 2, Sakamoto discloses wherein the first winding group (1a, 1b, 1c) includes a first winding unit (1a), a second winding unit (1b) and a third winding unit (1c), and the second winding group (1d, 1e, 1f) includes a fourth winding unit (1d), a fifth winding unit (1e) and a sixth winding unit (1f).
In claim 3, Sakamoto discloses wherein each of the first winding unit (1a), the second winding unit (1b), the third winding unit (1c), the fourth winding unit (1d), the fifth winding unit (1e) and the sixth winding unit (1f) includes a first lateral segment (circumferential segment), a second lateral segment (respective circumferential segment) and an opening portion (opening of 1), wherein the first lateral segment and the second lateral segment are located on two opposite sides of the opening portion, respectively (Fig. 1).
In claim 4, Sakamoto discloses wherein the first lateral segment of the first winding unit (1a) is overlapped with the second lateral segment of the fifth winding unit (1e), the second lateral segment of the first winding unit (1a) is overlapped with the first lateral segment of the sixth winding unit (1f), the first lateral segment of the second winding unit (1b) is overlapped with the second lateral segment of the sixth winding unit (1f), the second lateral segment of the second winding unit (1b) is overlapped with the first lateral segment of the fourth winding unit (1d), the first lateral segment of the third winding unit (1c) is overlapped with the second lateral segment of the fourth winding unit (1d), and the second lateral segment of the third winding unit (1c) is overlapped with the first lateral segment of the fifth winding unit (1f).
In claim 5, Sakamoto discloses wherein the first winding unit (1a) and the fourth winding unit (1d) are disposed on two opposite sides of the hollow portion and collaboratively define a first combination, the second winding unit (1b) and the fifth winding unit (1e) are disposed on two opposite sides of the hollow portion and collaboratively define a second combination, and the third winding unit (1c) and the sixth winding unit (1f) are disposed on two opposite sides of the hollow portion and collaboratively define a third combination (Fig. 2).
In claim 6, Sakamoto discloses wherein a voltage with a first phase is applied to the first combination (illustrated in Fig. 3), a voltage with a second phase is applied to the second combination (illustrated in Fig. 3), and a voltage with a third phase is applied to the third combination (illustrated in Fig. 3), wherein the phase difference between the first phase and the second phase is equal to 120 degrees, the phase difference between the second phase and the third phase is equal to 120 degrees, and the phase difference between the third phase and the first phase is equal to 120 degrees (Fig. 3; [0003]).

In claim 9, Sakamoto discloses wherein the outer layer and the inner layer are concentric circles, and the radius of the outer layer is greater than the radius of the inner layer (Fig. 1-2).
In claim 10, Sakamoto discloses a winding assembly (1) configured to be disposed in a stator (Fig. 1-4), wherein the stator comprises a tube wall (3), and the winding assembly (1) comprises:: a first winding group (1a, 1b, 1c) comprising a plurality of winding units (1a, 1b, 1c), wherein the plurality of winding units (1a, 1b, 1c) of the first winding group are disposed side by side on an inner side of the tube wall (3) and collaboratively define an outer layer (illustrated in Fig. 1-2); and a second winding group (1d, 1e, 1f) comprising a plurality of winding units (1d, 1e, 1f), wherein the plurality of winding units (1d, 1e, 1f) of the second winding group (1d, 1e, 1f) are disposed side by side on an inner side of the outer layer (radially inward) and collaboratively define an inner layer (illustrated in Fig. 1-2), wherein each of the winding units (1d, 1e, 1f) at the inner layer is adjacent to two of the winding units (1a, 1b, 1c) at the outer layer, wherein any one of shadows of the winding units (1d, 1e, 1f) at the inner layer projected on the tube wall (3) is partially overlapped with shadows of the two adjacent winding units (1a, 1b, 1c) at the outer layer projected on the tube wall (3), and a number of turns of the winding units of the first winding group (1a, 1b, 1c) is equal to or greater than a number of turns (N; [0009]) of the winding units of the second winding group (1d, 1e, 1f).
In claim 11, Sakamoto discloses wherein the first winding group (1a, 1b, 1c) includes a first winding unit (1a), a second winding unit (1b) and a third winding unit (1c), and the second winding group (1d, 1e, 1f) includes a fourth winding unit (1d), a fifth winding unit (1e) and a sixth winding unit (1f).
In claim 12, Sakamoto discloses wherein each of the first winding unit (1a), the second winding unit (1b), the third winding unit (1c), the fourth winding unit (1d), the fifth winding unit (1e) and the sixth winding unit (1f) includes a first lateral segment (circumferential segment), a second lateral segment (respective circumferential segment) and an opening portion (opening of 1), wherein the first lateral segment and the second lateral segment are located on two opposite sides of the opening portion, respectively (Fig. 1).
In claim 13, Sakamoto discloses wherein the first lateral segment of the first winding unit (1a) is overlapped with the second lateral segment of the fifth winding unit (1e), the second lateral segment of the first winding unit (1a) is overlapped with the first lateral segment of the sixth winding unit (1f), the first lateral segment of the second winding unit (1b) is overlapped with the second lateral segment of the sixth winding unit (1f), the second lateral segment of the second winding unit (1b) is overlapped with the first lateral segment of the fourth winding unit (1d), the first lateral segment of the third winding unit (1c) is overlapped with the second lateral segment of the fourth winding unit (1d), and the second lateral segment of the third winding unit (1c) is overlapped with the first lateral segment of the fifth winding unit (1f).
In claim 16, Sakamoto discloses wherein the outer layer and the inner layer are concentric circles, and the radius of the outer layer is greater than the radius of the inner layer (Fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto et al. (JP H09-056131; IDS) in view of Tassinario et al. (US 2012/0175991).
In claim 7, Sakamoto teaches the stator of claim 1, with the exception of wherein each of the plurality of winding units of the first winding group and the plurality of winding units of the second winding group is a spiral winding and has a radian.
However, Tassinario teaches (Fig. 1-2) a stator wherein windings are spiral windings (41) and have a radian (Fig. 2).
Therefore in view of Tassinario, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide machines having high efficiency and performance with reduced torque ripple based on the coil design (Tassinario; [0006]).
In claim 14, Sakamoto teaches the assembly of claim 10, with the exception of wherein each of the plurality of winding units of the first winding group and the plurality of winding units of the second winding group is a spiral winding and has a radian.
However, Tassinario teaches (Fig. 1-2) a stator wherein windings are spiral windings (41) and have a radian (Fig. 2).
Therefore in view of Tassinario, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide machines having high efficiency and performance with reduced torque ripple based on the coil design (Tassinario; [0006]).
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being obvious over Sakamoto et al. (JP H09-056131; IDS), in view of Tassinario et al. (US 2012/0175991), and further in view of Jin et al. (2017/0214286).
In claim 8, Sakamoto as modified teaches the stator of claim 7; Sakamoto teaches wherein the first winding group comprises three winding units (1a, 1b, 1c), and the second winding group comprises three winding units (1d, 1e, 1f).
Sakamoto does not teach wherein each of the radians of the three winding units of the first winding group and the three winding units of the second winding group is equal to 2π/3.
However, Jin teaches a stator (Fig. 1-3), wherein each of the radians of the winding units can be equal to 2π/3 (120⁰; [0003]).
Therefore in view of Jin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to reduce a distribution coefficient of the coils in order to improve performance (Jin; [0006-0008]). 
In claim 15, Sakamoto as modified teaches the assembly of claim 14; Sakamoto teaches wherein the first winding group comprises three winding units (1a, 1b, 1c), and the second winding group comprises three winding units (1d, 1e, 1f).
Sakamoto does not teach wherein each of the radians of the three winding units of the first winding group and the three winding units of the second winding group is equal to 2π/3.
However, Jin teaches a winding assembly in a stator (Fig. 1-3), wherein each of the radians of the winding units can be equal to 2π/3 (120⁰; [0003]).
Therefore in view of Jin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to reduce a distribution coefficient of the coils in order to improve performance (Jin; [0006-0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura et al. (US 2021/0384794) teaches an armature having an armature coil assembly and a base.
Clark et al. (US 9337695) teaches a single layer coil for a rotating electrical or linear motor assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/               Examiner, Art Unit 2834